Citation Nr: 0917835	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of fractures of L1 and L2 of the lumbar 
spine, currently evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1968 to June 1970.  

Service connection for residuals of fractures of L1 and L2 of 
the lumbar spine was granted in a June 1971 rating decision.  
A 10 percent disability rating was assigned, which was 
increased to 20 percent in an August 1984 rating decision.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio (the RO) which continued the service-connected lumbar 
spine disability at 20 percent disabling.  The Veteran filed 
a notice of disagreement and requested review by a decision 
review officer (DRO).  The DRO increased the disability 
rating to 50 percent in a November 2002 rating decision.  The 
Veteran indicated continued dissatisfaction with this rating 
upon perfecting his appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

In September 2004, the Board issued a decision which denied a 
disability rating in excess of 50 percent for the lumbar 
spine disability.  The Veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In September 2005, the Veteran's representative and 
counsel for the Secretary of VA filed a Joint Motion for 
Remand.  In that Joint Motion, the parties asserted that the 
Board failed to apply all potentially applicable VA 
regulations and requested a remand "for consideration of 
[38 C.F.R.] § 4.25(b) and its impact on the Veteran's claim 
for an increased rating for the residuals of his lumbar spine 
injury that consists of, inter alia, compression fractures of 
the first and second lumbar vertebrae, to include whether the 
Veteran is entitled to a 10-percent rating under diagnostic 
code 5284 for each showing of anterior wedging in a vertebral 
body."  See the September 2005 Joint Motion, page 4.   An 
Order of the Court dated September 27, 2005 granted the 
motion and vacated the Board's decision.  The case was 
subsequently returned to the Board.

Based on the contents of the Joint Motion, as adopted by the 
Court, the Board sought and obtained an opinion from VA 
General Counsel. 
See VAOPGCPREC 3-2006 (June 23, 2006).  The Veteran was 
informed of that opinion by letter dated August 14, 2006.  He 
replied, indicating that he had no further evidence or 
argument to submit at that time.

The Board remanded the case in October 2006.  The Veteran's 
VA claims folder has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

In a January 2006 statement, the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
In June 2008, the Veteran noted that his representative sent 
information to the Board regarding his claim for TDIU 
"stating I wanted to withdrawl [sic] my request for 
Individual Unemployability."  It is unclear whether the 
Veteran wishes to purse this claim.  In any event, that 
matter has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The Veteran's residuals of fractures of L1 and L2 of the 
lumbar spine are currently manifested by pain, severe 
limitation of motion and demonstrable deformity of the first 
and second lumbar vertebrae.

2.  The competent medical evidence does not show that the 
Veteran's service-connected residuals of fractures of L1 and 
L2 of the lumbar spine are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 50 percent for the service-connected residuals of 
fractures of L1 and L2 of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5235 (2008); VAOGCPREC 3-2006.

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a disability rating in excess of the 
currently assigned 50 percent for his service-connected 
lumbar spine disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Joint Motion

As was noted in the Introduction, this case was remanded by 
the Court in September 2005 pursuant to a Joint Motion for 
Remand.  The Board wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
this matter has been undertaken with that obligation in mind.


The parties to the Joint Motion determined that the Board 
provided inadequate reasons and bases for the denial of the 
Veteran's increased rating claim, as it did not address 
38 C.F.R. § 4.25(b), specifically whether the Veteran was 
entitled to separate 10 percent ratings for each showing of 
anterior wedging of the lumbar vertebrae under former 
Diagnostic Code 5285.  As was alluded to in the Introduction, 
the Board sought and obtained an opinion from VA General 
Counsel addressing this question.   This will be discussed 
below.

Stegall considerations

The Board remanded the claim in October 2006.  In essence, 
the Board instructed the agency of original jurisdiction 
(AOJ) to provide additional notification pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in light of the 
Court's decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The AOJ was then to readjudicate the claim.  

A VCAA letter in compliance with the Court's holding Dingess 
was provided to the Veteran in November 2006.  The VA Appeals 
Management Center (AMC) subsequently readjudicated the claim 
in an April 2007 SSOC.  The AMC specifically noted that all 
evidence of record had been considered and determined that 
assignment of an increased disability rating was not 
warranted based on the evidence.  Thus, the Board's remand 
instructions have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]; 
see also Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 
2000) [the RO is presumed to have considered all of the 
evidence of record absent some showing to the contrary.]  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The Board's September 2004 decision contained an extensive 
discussion of the notice requirements of the VCAA, 
38 U.S.C.A. § 5103.  See the Board's September 2004 decision, 
pages 3-7.]  The Court-adopted Joint Motion did not identify 
any defect in the Board's September 2004 decision regarding 
notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  In this case, 
neither party raised any concerns about the VCAA.  Nor did 
the Court.

Although the Court's September 2005 Order serves to vacate 
the Board's September 2004 decision and its legal efficacy, 
the Board's prior discussion nonetheless remains a matter of 
record which was clearly provided to the Veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
September 2004 decision, the Veteran has already had an 
extensive advisement of the evidence that would be required 
to substantiate the claim.

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
Veteran is fully aware of what is required under the VCAA.  

Subsequent to the Court's September 2005 Order, on November 
30, 2006 and September 10, 2007, the AMC wrote to the 
Veteran, providing additional VCAA notification and asking if 
there was any additional evidence and argument to submit.  
This satisfies the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159 which was 
referenced by the Court in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).] 

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced November 2006 and September 2007 letters. 
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the November 
2006 and September 2007 letters and his claim was 
readjudicated in the March 2009 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the Veteran in proceeding to consider his 
claim on the merits.  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating his 
claim, asked for application of alternative Diagnostic Codes 
pertaining to the spine and made specific argument as to how 
his disability had increased in severity and the effect that 
increase had on his employment and daily life.  See, e.g., 
the Veteran's statements dated January 31, 2006; December 8, 
2006; and September 17, 2007.  It is therefore clear that the 
Veteran was aware of the applicable schedular standards.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008). 
No deficiencies in VA's duty to assist were identified in the 
Court-adopted Joint Motion, and there is no indication that 
there exists any pertinent evidence which has not been 
obtained.  In response to the AMC's November 2006 and 
September 2007 letters, the Veteran submitted releases for 
recent private outpatient records, which have been associated 
with the claims file.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the 
February 2004 SSOC.  

(i.)  The former schedular criteria

Under former Diagnostic Code 5285, a 60 percent evaluation is 
assigned for residuals of vertebral fracture without cord 
involvement, and with abnormal mobility requiring a neck 
brace (jury mast).  A 100 percent evaluation is assigned for 
residuals of vertebral fracture with cord involvement, a 
bedridden state, or where the veteran requires long leg 
braces.  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. 4.71a, Diagnostic Code 5285 (prior to 
September 26, 2003).

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

(ii.)  The current schedular criteria

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Mittleider concerns

The Veteran evidences neurological symptomatology, 
specifically L4/L5 radiculopathy.  He argues that such should 
be considered part of his service-connected disability 
picture.  See, e.g., a January 4, 2006 statement of the 
Veteran.

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the May 2003 VA 
neurological examiner specifically found that the above-
referenced radiculopathy and associated complaints "are less 
likely than not to be due to any residual effect of a 
previous L1/L2 fracture sustained during the service." There 
is no competent medical evidence to the contrary.  

The Veteran has argued that his own orthopedic surgeon has 
related his radiculopathy to his service-connected 
disability; however, records from that physician have been 
obtained and do not reflect any such statement.  The 
Veteran's report of what a health care provider purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).
  
The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].  

Accordingly, radiculopathy will not be considered in the 
adjudication of the increased rating claim.  

The Veteran also argues that unspecified "problems with the 
rest of the spine and neck" are related to his service-
connected residuals of fractures of L1 and L2 of the lumbar 
spine and should be considered in awarding an increased 
disability rating.  See the Veteran's March 20, 2009 
statement.  However, it is well-settled that lay persons 
without medical training, such as the Veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements are not probative.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected residuals of fractures of L1 
and L2 of the lumbar spine are currently evaluated under 
former Diagnostic Codes 5292-5285.  
See 38 C.F.R. § 4.27 (2008) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  
A combined 50 percent evaluation has been assigned, based on 
severe limitation of motion, warranting a 40 percent rating 
under Diagnostic Code 5292, as well as an additional 10 
percent for demonstrable deformity of a vertebral body under 
Diagnostic Code 5285.

(i.) The former schedular criteria

After a review of the evidence pertaining to the Veteran's 
service-connected residuals of fractures of L1 and L2 of the 
lumbar spine, the Board has determined that the most 
appropriate former diagnostic codes for evaluation of the 
disability are the codes they are currently rated under, 
Diagnostic Codes 5292-5285.  The Veteran's service-connected 
residuals of spinal fracture appear to involve principally 
pain and limitation of motion, which is congruent with former 
Diagnostic Code 5292 [limitation of motion of the lumbar 
spine].  Because there is X-ray evidence of the old fracture, 
former Diagnostic Code 5285, involving demonstrable deformity 
of a vertebral body, may also be employed in this case.

The Board again notes that the Veteran's neurological 
complaints have not been attributed to the service-connected 
residuals of fractures of L1 and L2 of the lumbar spine.  The 
May 2003 VA examiner specifically stated that the Veteran's 
neurological complaints were less likely than not a residual 
of the fractures sustained in service.  Therefore, the Board 
finds that a rating under former Diagnostic Code 5293 
[intervertebral disc syndrome], which requires evidence of 
primarily neurological symptoms, is not warranted.  In 
addition, he has never been diagnosed with intervertebral 
disc syndrome.  The record reflects there is no evidence of 
disc disease associated with the residuals of fractures of L1 
and L2 of the lumbar spine, such as a herniated nucleus 
pulposus, which would call for the assignment of former 
Diagnostic Code 5293. 

In sum, the Board believes that the most appropriate 
diagnostic codes for rating the Veteran under the former 
schedular criteria are Diagnostic Codes 5292-5285.

(ii.) The current schedular criteria

With respect to the current schedular criteria, the Veteran's 
service-connected residuals of fractures of L1 and L2, are 
rated under Diagnostic Code 5235 [vertebral fracture or 
dislocation].  In any event, all lumbar spine disabilities, 
with the exception of intervertebral disc syndrome, are rated 
using the same criteria, the General Rating Formula for 
Diseases and Injuries of the Spine. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2008).

As explained above, the Veteran's service-connected fracture 
residuals are not consistent with intervertebral disc 
syndrome, so the current Diagnostic Code 5243 is not for 
application. The Veteran has argued for application of 
Diagnostic Code 5243 based on incapacitating episodes.  See, 
e.g., the Veteran's January 31, 2006 statement.  However, the 
medical evidence shows no treatment for incapacitating 
episodes of intervertebral disc syndrome requiring prescribed 
bed rest and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243, Note 1 (2008).

The Veteran's service-connected back disability accordingly 
will be rated using only the General Rating Formula for 
Diseases and Injuries of the Spine.

Schedular rating

(i.) The former schedular criteria

As detailed in the law and regulations above, 40 percent is 
the maximum rating available under Diagnostic Code 5292.  
Also as noted above, the former schedular provisions may be 
applied prospectively.  See VAOPGCPREC 3-2000.

Nor is an increased disability rating warranted under former 
Diagnostic Code 5285.
The medical evidence does not show, nor has it been argued, 
that there is abnormal mobility requiring a neck brace (jury 
mast).  The Veteran denied use of a brace or cane during the 
July 2002 VA examination.  Although the Veteran ambulated 
with a "slight antalgia to the left" upon VA examination in 
May 2003, he was described as being "able to perform 
activities of disrobing and getting on and off the exam 
table, demonstrating relatively intact [range of motion] in 
the dorsal spinal column, hips and legs."  

Private treatment records submitted by the Veteran are 
similarly negative for signs of abnormal mobility requiring 
use of a neck brace.  A March 2005 record from N.Y.A., M.D. 
demonstrates the Veteran ambulated with a "stable gait 
including heel and toe-walking."  Although Dr. N.Y.A. 
described the Veteran as "barely able to walk" in January 
2006, such was attributed to neurological symptomatology, 
specifically L4/L5 radiculopathy, which as described above is 
not part of the Veteran's service-connected disability 
picture.  See Mittleider, supra.  In any event, this finding 
appears to be a clinical outlier, as the Veteran reported to 
S.L., M.D., in April 2007 that he occasionally walked with 
his wife for exercise.  

The medical evidence similarly does not show, nor has it been 
argued, evidence of cord involvement or that the Veteran is 
bedridden or requires long leg braces.

Accordingly, assignment of a 60 or 100 percent rating under 
former Diagnostic Code 5285 is not warranted. 

The Veteran has already been awarded a separate 10 percent 
disability rating under Diagnostic Code 5285 for demonstrable 
deformity of vertebral body.  As detailed above, the sole 
reason for the Joint Motion was to consider whether the 
Veteran was entitled to an additional 10 percent rating for 
multiple deformities.  The Board specifically sought guidance 
from VA's General Counsel on this matter in March 2006.  
After a discussion of the historical interpretation of 
Diagnostic Code 5285, as well as consideration of the 
potential impact of allowing for multiple separate 10 percent 
ratings for each vertebral body in the same spinal segment, 
VA's general counsel determined that while separate 10 
percent ratings may be assigned for distinct spinal segments 
(i.e., thoracic, lumbar, or cervical), multiple 10 percent 
ratings may not be assigned for multiple deformed vertebrae 
within a spinal segment.  See VAOGCPREC 3-2006.

VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  
Accordingly, an additional 10 percent rating for multiple 
deformed vertebrae in the lumbar spine is not available under 
Diagnostic Code 5285.

(ii.) The current schedular criteria

Under the current schedular criteria, to warrant a 100 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine, the Veteran must show 
unfavorable ankylosis of the entire spine.  During the July 
2002 VA examination the Veteran was able to achieve 35 
degrees of flexion, 20 degrees of extension, 20 degrees of 
lateral flexion bilaterally and 20 degrees of rotation 
bilaterally.  During the May 2003 VA examination the Veteran 
was able achieve 80 degrees of flexion and 20 degrees of 
extension.  Additionally, R.L.S., M.D., noted in April 2007 
that the Veteran was able to achieve 40 degrees of flexion.  
It is thus manifest that the Veteran's lumbar spine is not 
immobile, let alone his entire spine as is necessary for 
assignment of a 100 percent rating.  

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  
 
With respect to the former schedular criteria, the Board 
notes that where, as here, the Veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Codes 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Additionally, with respect to the rating 
under Diagnostic Code 5285, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Such is the case with Diagnostic Code 5285.

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent May 2003 VA examination report 
and private treatment records submitted by the Veteran, does 
not suggest that any loss of function caused by pain amounts 
to immobility of the spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected residuals of fractures of L1 
and L2 of the lumbar spine in March 2001.  Therefore, the 
relevant time period under consideration is from March 2000 
to the present.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from March 2000 to the present.



After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's residuals of 
fractures of L1 and L2 of the lumbar spine were more or less 
severe during the appeal period.  The Veteran has pointed to 
none.  As was described in some detail above, the medical 
records available for the period in question are negative for 
symptoms which would allow for the assignment of a higher 
rating.  

Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 50 
percent for the residuals of fractures of L1 and L2 of the 
lumbar spine at any time from March 2000 to the present.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected residuals of fractures of L1 and L2 of the 
lumbar spine.  The benefit sought on appeal is accordingly 
denied.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The AMC adjudicated the matter of the Veteran's entitlement 
to an extraschedular rating in the March 2009 SSOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected residuals of fractures of L1 and L2 of the lumbar 
spine.  
The medical evidence fails to demonstrate symptomatology of 
such an extent that application of the rating schedule would 
not be appropriate.  In fact, as discussed in detail above, 
the symptomatology of the Veteran's disability (severe loss 
of lumbar spine motion with pain and demonstrable deformity 
of vertebral body) is specifically contemplated under the 
appropriate rating criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the rating schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. 
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his lumbar spine problems; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for this disability.

A January 2006 letter from Dr. N.A. described that the 
Veteran's potential employment limitations with regard to 
"spinal stenosis from L2/3-L4/5"; no indication of any 
marked interference with employment due to the service-
connected fracture residuals at L1 and L2 was made in the 
statement.  

With respect to employment, the Veteran has submitted 
documentation as to his excessive absences from work and a 
letter of warning from the United States Postal Service in 
light of such in support of his claim.  The record reflects 
he was placed on permanent light duty due to lower back pain 
in 2006 which restricted his ability to perform certain 
functions (i.e., lifting and carrying less than 10 pounds, 
standing for only 30 minutes at a time, no overhead lifting).  

In January 2009, the United States Office of Personnel 
Management (OPM) found "due to Cervical lumbar 
Osteoarthritis, Chronic low back pain, herniated disc, Spinal 
stenosis and Vertebral compression fractures . . . we have 
found you to be disabled for your position as a Mail 
Processor Clerk."  The Board notes that in rendering its 
determination, OPM considered non service-connected disorders 
such as cervical osteoarthritis, herniated discs and 
neuropathy in addition to the Veteran's service-connected 
residuals of fractures of L1 and L2 of the lumbar spine.  

While the Veteran's employment is certainly made difficult by 
his residuals of fractures of L1 and L2 of the lumbar spine, 
this alone does not present an exceptional or unusual 
disability picture.  Indeed, significant occupational 
impairment is specifically contemplated in the 50 percent 
rating currently assigned.  See 38 C.F.R. §§ 3.321(a), 4.1; 
see also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  In addition, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating, in excess of the currently assigned 50 percent, for 
his service-connected residuals of fractures of L1 and L2 of 
the lumbar spine.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The 
benefit sought on appeal is therefore denied.  


ORDER

Entitlement to an increased disability rating for residuals 
of fractures of L1 and L2 of the lumbar spine is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


